DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In the description of FIG. 2 on page 11 line 23 is written "A three dimensional information 8 of a subsurface infrastructure 6 is provided" which incorrectly uses reference number 8 instead of reference number 9.  Consider changing "three dimensional information 8" to "three dimensional information 9". 
Appropriate correction is required.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-15 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.

Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 at line 1 "claims 3" should be "claim 3".  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  This claim does not fall within at least one of the four categories of patent eligible subject matter because claim 15 is directed to a signal per se.  Claim 15 claims “computer program product with program code being stored on a machine readable medium” which in light of specification’s lack of a definition for “machine readable medium” is given its ordinary and customary meaning which meaning covers signals.  Refer to Applicant’s specification on page 7 lines 22-25 which states “A mobile augmented reality viewing device and a computer program product with program code being stored on a machine readable medium or embodied as an electromagnetic wave can be configured to execute the described embodiments of the method according to the invention.”.  The reference to “or embodied as an electromagnetic wave” does not excludes other forms of signals from being covered by “machine readable medium”.  Thus, the claimed “computer program product with program code being stored on a machine readable medium” covers signals which is patent ineligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over
Hustad et al., US Patent Application Publication No. 2017/0046877, hereinafter Hustad in view of Wallbom et al., US Patent Application Publication No. 2012/0127161, hereinafter Wallbom.  A detailed analysis follows.


1. A method for providing an augmented view of a real world scenery and of an occluded subsurface infrastructure (Hustad:  FIG. 8, claims 6 and 14, and paragraphs [0004], [0007], [0019], and [0031].), the method comprising: 
o 	taking at least one image of the real world scenery by a camera with an image sensor (Hustad:  paragraph [0019] “Referring now to the drawings and the illustrative embodiments depicted therein, a augmented visualization system 10 includes a camera 12, a spatial sensor 14, and a display 16 that displays an image generated by a controller 18 processing geospatial data 20 that is associated with the positional information of the camera 12, including its geographic location and directional field of the view 22. The system 10 generates a geospatial image 24 that is displayed over or imbedded in a base image 26 that is captured by the camera 12 to provide a composite image to a user of the augmented reality system.”;  and paragraph [0027] “The geospatial image or images 24 generated by the controller 18 is displayed over or imbedded in the base image 26 that is captured by the camera 12 to provide a composite image or video to the user.”.); 
o 	providing image reference information to the at least one image, wherein the image reference information is comprising a camera position and a camera orientation in the real world scenery at the time of taking the at least one image (Hustad:  paragraph [0021] “Spatial sensors 14, such as location and positional sensors commonly provided in a rendering device 30, such as a mobile device or wearable device, are included in the augmented visualization system 10 to 
o 	providing three dimensional information of a subsurface infrastructure (Hustad:  paragraph [0004] “The augmented reality system provides a three-dimensional model of real time and/or stored spatial data viewable on mobile devices, wearable devices, or other viewing platforms.”;  paragraph [0019] “The augmented reality system 10 provides a three-dimensional model of real time and/or stored spatial data viewable on mobile devices, wearable devices, or other viewing platforms.”;  and paragraph [0020] “The augmented reality system 10 framework locates and tracks its user's motion, creates a three-dimensional 
o 	deriving from the three dimensional information of the subsurface infrastructure a two dimensional projection on the image sensor, wherein the two dimensional projection is made by using the reference information of the at least one image (Hustad:  paragraph [0021] “This allows the augmented visualization system 10 of the present invention to be used without being near markers or recognized objects. To provide a generally accurate elevational depiction of geospatial images 24 with respect to the base image 26, a dynamic elevation algorithm is used with depth sensor technology to accurately display data within the elevation surrounding the user. Also, to provide a visualization of useful and customizable data to a user through the augmented visualization system 10, the controller 18 is configured to receive and process existing spatial data, such as user information 20d, as well as spatial data input into or generated by operating the augmented visualization system 10, so that users can use geospatial data 20 already compiled have for visualization with the augmented visualization system 10 of the present invention. For example, the augmented visualization system 10 may integrate symbology from the original spatial data to allow the user information 20d to be more effectively integrated into and processed by the controller 18.”.), 
wherein a projection position of a two dimensional anchor element projection of at least one anchor element of the subsurface infrastructure being visible on the at least one image of the real world scenery is compared with an image position of the anchor 
wherein a difference between the image position and the projection position of the same anchor element is compensated for matching and overlaying the two dimensional projection derived from the three dimensional information of the subsurface infrastructure with the at least one image and thereby providing an improved augmented view (Hustad:  silent.  Wallbom:  FIGs. 5 and 8, paragraphs [0059]-[0062], [0080], and [0081].). 
Hustad is silent with regard to the claimed “wherein a difference between the image position and the projection position of the same anchor element is compensated for matching and overlaying the two dimensional projection derived from the three dimensional information of the subsurface infrastructure with the at least one image and thereby providing an improved augmented view”.
 Wallbom in the same field of endeavor describes in FIGs. 5 and 8 and in paragraphs [0059]-[0062], [0080], and [0081] the claimed “wherein a difference between the image position and the projection position of the same anchor element is compensated for matching and overlaying the two dimensional projection derived from the three dimensional information of the subsurface infrastructure with the at least one image and thereby providing an improved augmented view”.    

Claim 10:
10. The method according to claim 1, further comprising matching and overlaying the two dimensional projection derived from the three dimensional information of the subsurface infrastructure with the at least one image and thereby providing an improved augmented view comprises translating or rotating the two dimensional projection derived from the three dimensional information of the subsurface infrastructure.  This is illustrated in Wallbom’s FIG. 5 and described in paragraph [0059] “Further, this error can be corrected by shifting (e.g., through user input, pattern recognition, etc.) the location of the virtual objects 504, 506, 508 as a group until virtual object 508 corresponds to viewed object 510, as seen in screen 502.”.  The above obvious rationale set forth for claim 1 applies to claim 10.


11. The method according to claim 1, wherein the matching and overlaying the two dimensional projection derived from the three dimensional information of the subsurface infrastructure with the at least one image and thereby providing an improved augmented view comprises: 
o 	improving image reference information to the at least one image by adjusting the camera position or the camera orientation in the image reference information of the real world scenery based on the difference between the image position and the projection position of the same anchor element, and 
o 	deriving from the three dimensional information of the subsurface infrastructure a two dimensional projection at the image sensor, wherein the two dimensional projection is made by using the improved reference information of the at least one image.  
This is illustrated in Wallbom’s FIG. 5 and described in paragraph [0059] “Further, this error can be corrected by shifting (e.g., through user input, pattern recognition, etc.) the location of the virtual objects 504, 506, 508 as a group until virtual object 508 corresponds to viewed object 510, as seen in screen 502.” which covers improving image reference information  by moving the camera to move the virtual objects 504, 506, 508 as a group until virtual object 508 corresponds to viewed object 510.  The above obvious rationale set forth for claim 1 applies to claim 11.




12. The method according to claim 11, wherein improving image reference information to the at least one image by adjusting the camera position or the camera orientation in the real world scenery comprises: 
o 	deriving the position of the anchor element from the three dimensional information of the subsurface infrastructure, and 
o 	using the position of the anchor element as reference position for improving the camera position or the camera orientation in the real world scenery.  
This is illustrated in Wallbom’s FIG. 5 and described in paragraph [0059] “Further, this error can be corrected by shifting (e.g., through user input, pattern recognition, etc.) the location of the virtual objects 504, 506, 508 as a group until virtual object 508 corresponds to viewed object 510, as seen in screen 502.” which covers improving image reference information  by moving the camera to move the virtual objects 504, 506, 508 as a group until virtual object 508 corresponds to viewed object 510.  The above obvious rationale set forth for claim 1 applies to claim 12.
Claim 13:
13. The method according to claim 1, wherein the camera position and/or the camera orientation in the real world scenery is deduced from data of a navigation system like a navigation satellite system (GPS), a base station navigation, an accelerometer, a gyroscope, an inertial measurement unit (IMU), a solid state compass, a structure- from-motion unit, a bundle adjustment unit, a Simultaneous Localization and Mapping (SLAM) unit, or of a spatial reference recognition unit.  
 
The alternatively claimed spatial reference recognition unit is suggested to be included in Hustad’s system in view of Hustad’s paragraph [0021] “This allows the augmented visualization system 10 of the present invention to be used without being near markers or recognized objects.” and is included in Wallbom’s system as discussed in Wallbom’s paragraph [0059] “Further, this error can be corrected by shifting (e.g., through user input, pattern recognition, etc.) the location of the virtual objects 504, 506, 508 as a group until virtual object 508 corresponds to viewed object 510, as seen in screen 502.”.  The above obvious rationale set forth for claim 1 applies to claim 13’s alternatively claimed spatial reference recognition unit since this will facilitate reducing misalignment error 10 of virtual projection element 7b and corresponding anchor element image 7a.
Claim 14:
Claim 14 is a device claim executing the method of method claim 1 and device claim 14 is rejected for the same reasons given for method claim 1 and in view of device illustrated in FIGs. 2-9 performing the method.
Claim 15:
Claim 15 is a computer program product claim having code configured to execute the method of method claim 1 and computer program product claim 15 is rejected for 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Smith et al., US Patent Application Publication No. 2013/0084838, describes
location of mobile device 108 is used in augmented reality mode in order to overlay rendering of underground structures on real view, refer to FIGs. 11A and 11B and to paragraph [0055].
Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 2:
The prior art of record fails to teach or suggest in the context of independent claim 1 the further limiting feature present in dependent claim 2 of “wherein the at least one anchor element of the subsurface infrastructure … is assigned to one of several predefined anchor element categories based on a machine learned identifier and/or classifier unit, preferably comprising a deep learning e.g. with convolutional neural 
Claims 3-9:
The prior art of record fails to teach or suggest in the context of independent claim 1 the further limiting feature present in dependent claim 3 of “wherein the at least one anchor element of the subsurface infrastructure … is assigned to one of several predefined anchor element categories with corresponding position and shape characteristics”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613


/JEFFERY A BRIER/Primary Examiner, Art Unit 2613